Exhibit 10.1

Executive Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into as of
August 30, 2019 (the “Effective Date”) by and between Jeff Yurecko (“Executive”)
and Waitr Holdings Inc., a corporation organized under the laws of the State of
Delaware (the “Company”).

WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions set forth herein; and

WHEREAS, Executive desires to continue his employment with the Company on such
terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

1.Term. Executive’s employment hereunder shall be effective as of the Effective
Date and shall continue until such time as Executive’s employment with the
Company terminates pursuant to Section 5 of this Agreement.  The period during
which Executive is employed by the Company hereunder is hereinafter referred to
as the “Employment Term.”

2.Position and Duties.

2.1Position. During the Employment Term, Executive shall serve as the Chief
Finance Officer of the Company, reporting to Board of Directors of the Company
(the “Board”). In such position, Executive shall have such duties, authority,
and responsibilities as shall be determined from time to time by the Board,
which duties, authority, and responsibilities are consistent with Executive’s
position. Executive shall, if requested, also serve as a member of the Board or
as an officer or director of any affiliate of the Company for no additional
compensation.

2.2Duties. During the Employment Term, Executive shall devote substantially all
of his business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other business, profession, or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, Executive will be
permitted to (a) with the prior written consent of the Board (which consent will
not be unreasonably withheld or delayed), act or serve as a director, trustee,
committee member, or principal of any type of business, civic, or charitable
organization as long as such activities are disclosed in writing to the Board,
and (b) purchase or own membership interest or shares in any publicly traded
securities of any corporation; provided that, such ownership represents a
passive investment and that Executive is not a controlling person of, or a
member of a group that controls, such company or publicly traded corporation;
provided further that, the activities described in clauses (a) and (b) do not
(i) result in any breach of Executive’s obligations under Section 7 or Section
8, (ii) interfere with the performance of Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited

--------------------------------------------------------------------------------

to, the obligations set forth in Section 2 hereof, or (iii) conflict or compete
in any way with the business of the Company or any of its subsidiaries or
affiliates.

3.Place of Performance. The principal place of Executive’s employment shall be
the Company’s office currently located in Minneapolis, Minnesota; provided that,
Executive may be required to travel on Company business during the Employment
Term, including on an as-needed basis to the Company’s principal executive
office currently located in Lafayette, Louisiana.

4.Compensation.

4.1Base Salary. During the Employment Term, the Company shall pay Executive an
annual rate of base salary of $290,000 in periodic installments, less applicable
deductions and withholdings, in accordance with the Company’s customary payroll
practices and applicable wage payment laws, but no less frequently than monthly.
Executive’s base salary shall be reviewed at least annually by the Board and the
Board may, but shall not be required to, increase the base salary during the
Employment Term. However, Executive’s base salary may not be decreased during
the Employment Term other than as part of an across-the-board salary reduction
that applies in the same manner to all senior executives.  Executive’s annual
base salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.  The parties acknowledge and agree that a portion of Executive’s Base
Salary shall constitute consideration for Executive’s compliance with the
restrictions and covenants set forth in Section 8 of this Agreement.

4.2Annual Bonus.

(a)For each complete calendar year during the Employment Term, Executive shall
be eligible to receive an annual bonus (the “Annual Bonus”). As of the Effective
Date, Executive’s annual target bonus opportunity shall be equal to 50% of Base
Salary, based upon the attainment of certain performance metrics established by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”), if such committee is established by the Board. For the period
beginning on the Effective Date and ending on the last day of the applicable
calendar year (and in any other calendar year in which Executive takes a leave
of absence), Executive, in the discretion of the Board, shall be eligible to
receive a prorated Annual Bonus (calculated as the Annual Bonus that would have
been paid for the entire calendar year multiplied by a fraction the numerator of
which is equal to the number of days Executive worked in the applicable calendar
year and the denominator of which is equal to the total number of days in such
year).

(b) The Annual Bonus, if any, will be paid within sixty (60) days after the end
of the applicable calendar year.

(c)Except as otherwise provided in Section 5, in order to be eligible to receive
an Annual Bonus, Executive must be employed by the Company on the last day of
the applicable calendar year to which such Annual Bonus relates.

2

 

--------------------------------------------------------------------------------

4.3Equity Award. On or as soon as practicable following the Effective Date,
Executive shall receive an award of restricted stock units under the Waitr
Holdings Inc. 2018 Omnibus Incentive Plan (the “Incentive Plan”) having a grant
date Fair Market Value (as defined in the Incentive Plan) equal to approximately
$500,000 (the “RSU Award”). The RSU Award will vest in three (3) equal
installments on the first, second and third anniversaries of the grant date,
subject to Executive’s continued employment through the applicable vesting date.
The RSU Award will vest in full upon a Change in Control (as defined in the
Incentive Plan), subject to Executive’s continued employment through the closing
of such Change in Control.  The RSU Award shall be subject to the terms and
conditions of the Incentive Plan and a written award agreement to be entered
into between the Company and Executive. All other terms and conditions
applicable to the Award shall be determined by the Board or the Compensation
Committee.

4.4Fringe Benefits and Perquisites. During the Employment Term, Executive shall
be entitled to fringe benefits and perquisites consistent with the practices of
the Company and governing benefit plan requirements (including plan eligibility
provisions), and to the extent the Company provides similar benefits or
perquisites (or both) to similarly situated executives of the Company.

4.5Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices, and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
terminate any Employee Benefit Plans at any time in its sole discretion, subject
to the terms of such Employee Benefit Plan and applicable law.

4.6Vacation; Paid Time-Off. Executive shall receive vacation and other paid
time-off in accordance with the Company’s policies for executive officers as
such policies may exist from time to time.

4.7Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures.

4.8Indemnification.

(a)In the event that Executive is made a party or threatened to be made a party
to any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), other than any Proceeding initiated by Executive
or the Company related to any contest or dispute between Executive and the
Company or any of its affiliates with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of the Company, or any affiliate of the Company, or is or was serving
at the request of the Company as a director, officer, member, employee, or agent
of another corporation or a partnership, joint venture, trust, or other
enterprise, Executive shall be indemnified and held harmless by the Company to
the maximum extent permitted under applicable law and

3

 

--------------------------------------------------------------------------------

the Company’s bylaws from and against any liabilities, costs, claims, and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by Executive in defense
of such Proceeding (including attorneys’ fees) shall be paid by the Company in
advance of the final disposition of such litigation upon receipt by the Company
of: (i) a written request for payment; (ii) appropriate documentation evidencing
the incurrence, amount, and nature of the costs and expenses for which payment
is being sought; and (iii) an undertaking adequate under applicable law made by
or on behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by the Company under
this Agreement.

(b)During the Employment Term and for a period of six (6) years thereafter, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to
Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.

4.9Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

5.Termination of Employment. The Employment Term and Executive’s employment
hereunder may be terminated by either the Company or Executive at any time and
for any reason; provided that, unless otherwise provided herein, either party
shall be required to give the other party at least thirty (30) days advance
written notice of any termination of Executive’s employment. The thirty (30) day
notice period shall be inclusive of and run concurrently with any mandatory
notice periods provided for under any applicable law. Upon termination of
Executive’s employment during the Employment Term, Executive shall be entitled
to the following compensation and benefits from the Company or any of its
affiliates.

5.1For Cause or Without Good Reason.

(a)Executive’s employment hereunder may be terminated by the Company for Cause
or by Executive without Good Reason. If Executive’s employment is terminated by
the Company for Cause or by Executive without Good Reason, Executive shall be
entitled to receive:

(i)any accrued but unpaid Base Salary which shall be paid on the pay date
immediately following the Termination Date (as defined below) in accordance with
the Company’s customary payroll procedures;

4

 

--------------------------------------------------------------------------------

(ii)reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

(iii)such employee benefits, if any, to which Executive may be entitled under
the Company’s employee benefit plans as of the Termination Date; provided that,
in no event shall Executive be entitled to any payments in the nature of
severance or termination payments except as specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts.”

(b)For purposes of this Agreement, “Cause” shall mean:

(i)the conviction of Executive or his plea of nolo contendere for commission of
any crime constituting a felony in the jurisdiction in which committed; or any
crime involving moral turpitude (whether or not a felony); or any other criminal
act involving dishonesty (whether or not a felony);

(ii)Executive’s commission of any act of fraud, theft, embezzlement,
self-dealing, misappropriation or other malfeasance against the business of the
Company or any of the Company’s subsidiaries or affiliates and such conduct
causes damage to the Company or any of the Company’s subsidiaries or affiliates;

(iii)alcohol or illegal or controlled substance abuse by Executive that has
affected the performance of Executive’s duties;

(iv)Executive’s gross negligence or willful misconduct in the performance of, or
failure to perform, the obligations of Executive under this Agreement or the
duties of employment or other engagement assigned by the Company or any of the
Company’s subsidiaries or affiliates, in each case which remains uncured or
continues after fifteen (15) business days’ notice by the Company specifying in
reasonable detail the nature of the gross negligence or willful misconduct; or

(v)Executive’s refusal or failure to carry out a lawful directive of the
Company, its subsidiaries or the Board or their respective designees, which, in
each case, causes material damage to the Company or the Company’s subsidiaries
or affiliates; provided, however, that in the first case of such refusal or
failure, but not thereafter, the Company provided notice to Executive specifying
in reasonable detail the nature of the refusal or failure and such refusal or
failure remains uncured or continues at the expiration of fifteen (15) business
days following such notice.

5

 

--------------------------------------------------------------------------------

Termination of Executive’s employment shall not be deemed to be for Cause unless
and until the Company delivers to Executive a copy of a resolution duly adopted
by the affirmative vote of a majority of the Board finding that Executive has
engaged in the conduct described in any of (i)-(v) above. Except for a failure,
breach, or refusal which, by its nature, cannot reasonably be expected to be
cured, Executive shall have ten (10) business days from the delivery of written
notice by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give Executive notice of such shorter
period within which to cure as is reasonable under the circumstances, which may
include the termination of Executive’s employment without notice and with
immediate effect. The Company may place Executive on paid leave for up to sixty
(60) days while it is determining whether there is a basis to terminate
Executive’s employment for Cause. Any such action by the Company will not
constitute Good Reason.

(c)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without
Executive’s written consent:

(i)a failure by the Company to promptly pay compensation when due and payable to
Executive in connection with employment;

(ii)a material reduction in Executive’s duties or responsibilities or
Executive’s removal from such duties or responsibilities, if applicable,
provided that any reduction in duties or responsibilities resulting solely from
a Change in Control (as defined in the Incentive Plan) shall not constitute a
material reduction under this clause so long as Executive remains an executive
or member of senior management of the successor entity or corporate parent of
the successor entity following such Change in Control; or

(iii)Executive’s required relocation to a facility located fifty (50) miles or
more from Minneapolis, Minnesota.

Notwithstanding the foregoing, Executive cannot terminate his employment for
Good Reason unless he has provided written notice to the Company of the
existence of the circumstances allegedly providing grounds for termination for
Good Reason within ninety (90) days of the initial existence of such grounds and
the Company has had at least thirty (30) days from the date on which such notice
is provided to cure such circumstances. If Executive does not terminate his
employment for Good Reason within one hundred and eighty (180) days after the
first occurrence of the applicable grounds, then Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

5.2Without Cause or for Good Reason. The Employment Term and Executive’s
employment hereunder may be terminated by Executive for Good Reason or by the
Company without Cause. In the event of such termination, Executive shall be
entitled to receive the following:

6

 

--------------------------------------------------------------------------------

(a)The Accrued Amounts;

(b)Any accrued but unpaid Annual Bonus with respect to any completed calendar
year immediately preceding the Termination Date, which shall be paid on the
otherwise applicable payment date except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement;

(c)An amount equal to one times (1x) Executive’s Base Salary as in effect
immediately prior to the Termination Date, which shall be paid in periodic
installments over the twelve (12) month period following the Termination Date,
less applicable deductions and withholdings, in accordance with the Company’s
customary payroll practices and applicable wage payment laws, but no less
frequently than monthly;

(d)A payment equal to the product of (i) the Annual Bonus, if any, that
Executive would have earned for the fiscal year in which the Termination Date
(as determined in accordance with Section 5.5) occurs based on actual
achievement of the applicable performance goals for such year and (ii) a
fraction, the numerator of which is the number of days Executive was employed by
the Company during the year of termination and the denominator of which is the
number of days in such year, which amount shall be paid on the date that annual
bonuses are paid to similarly situated executives, but in no event later than
two and-one-half (2 1/2) months following the end of the calendar year in which
the Termination Date occurs; and

(e)If Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse Executive for the monthly COBRA premiums paid by
Executive for himself and his dependents. Such reimbursement shall be paid to
Executive on the first day of the month immediately following the month in which
Executive timely remits the premium payment. Executive shall be eligible to
receive such reimbursement until the earliest of: (i) the six (6)-month
anniversary of the Termination Date; (ii) the date Executive is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which
Executive receives substantially similar coverage from another employer or other
source. Notwithstanding the foregoing, if the Company’s making payments under
this Section 5.2(e) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the “ACA”), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section
5.2(e) in a manner as is necessary to comply with the ACA.

The receipt of these amounts are subject to Executive’s compliance with Section
6, Section 7, Section 8, and Section 9 of this Agreement and his execution of a
release of claims in favor of the Company, its affiliates and their respective
officers and directors in substantially the form attached hereto as Exhibit A
(the “Release”) and such Release becoming effective within thirty (30) days
following the Termination Date or such longer period required by applicable law.

7

 

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, all payments, or right to
payments, due under this Section 5.2 shall immediately cease on the date of a
Change in Control.

5.3Voluntary Resignation. If Executive voluntarily resigns his employment from
the Company, then Executive shall be entitled to receive the following:

(a)The Accrued Amounts; and

(b)An amount equal to one-half times (1/2x) Executive’s Base Salary as in effect
immediately prior to the Termination Date, which shall be paid in periodic
installments over the six (6) month period following the Termination Date, less
applicable deductions and withholdings, in accordance with the Company’s
customary payroll practices and applicable wage payment laws, but no less
frequently than monthly.

The receipt of these amounts are subject to Executive’s compliance with Section
6, Section 7, Section 8, and Section 9 of this Agreement and his execution of
the Release of claims in favor of the Company, its affiliates and their
respective officers and directors and such Release becoming effective within
thirty (30) days following the Termination Date or such longer period required
by applicable law.

Notwithstanding anything herein to the contrary, all payments, or right to
payments, due under this Section 5.3 shall immediately cease on the date of a
Change in Control.

5.4Death or Disability.

(a)Executive’s employment hereunder shall terminate automatically upon
Executive’s death during Employment Term, and the Company may terminate
Executive’s employment on account of Executive’s Disability.

(b)If Executive’s employment is terminated during the Employment Term on account
of Executive’s death or Disability, Executive (or Executive’s estate and/or
beneficiaries, as the case may be) shall be entitled to receive the following:

(i)the Accrued Amounts; and

(ii)any post-employment benefits due under the terms and conditions of the
Employee Benefit Plans.

Notwithstanding any other provision contained herein, all payments made in
connection with Executive’s Disability shall be provided in a manner which is
consistent with federal and state law.

(c)For purposes of this Agreement, “Disability” shall mean Executive’s inability
to substantially perform his duties hereunder, even with reasonable
accommodation, due to a medically determinable physical or mental illness or
injury which lasts for, or is reasonably expected to last for, ninety (90)
consecutive days or one

8

 

--------------------------------------------------------------------------------

hundred twenty (120) days in any 12-month period, whether or not
consecutive.  The Board reserves the right, in good faith, to make the
determination of Disability under this Agreement based upon information supplied
by Executive and/or his medical personnel, as well as information from medical
personnel (or others) selected by the Board or the Company’s insurers, which
determination shall be conclusive as of its date absent fraud or manifest error.

5.5Notice of Termination. Any termination of Executive’s employment hereunder by
the Company or by Executive during the Employment Term (other than termination
pursuant to Section 5.4(a) on account of Executive’s death) shall be
communicated by written notice of termination (“Notice of Termination”) to the
other party hereto in accordance with Section 25. The Notice of Termination
shall specify:

(a)the termination provision of this Agreement relied upon;

(b)to the extent applicable, the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and

(c)the applicable Termination Date.

5.6Termination Date. Executive’s “Termination Date” shall be:

(a)if Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;

(b)if Executive’s employment hereunder is terminated on account of Executive’s
Disability, the date that it is determined that Executive has a Disability;

(c)if the Company terminates Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to Executive;

(d)if the Company terminates Executive’s employment hereunder without Cause, the
date specified in the Notice of Termination; and

(e)if Executive terminates his employment hereunder with or without Good Reason,
the date specified in Executive’s Notice of Termination, which shall be no less
than fifteen (15) days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the fifteen
(15) day notice period for no consideration by giving written notice to
Executive and for all purposes of this Agreement, Executive’s Termination Date
shall be the date determined by the Company.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a “separation from service” within the
meaning of Section 409A (as defined in Section 23 of this Agreement).

9

 

--------------------------------------------------------------------------------

5.7Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and except as provided
in Section 5.2(e), any amounts payable pursuant to this Section 5 shall not be
reduced by compensation Executive earns on account of employment with another
employer.

5.8Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive agrees to resign, effective on
the Termination Date, from all positions that Executive holds as an officer or
member of the Board (or a committee thereof) of the Company or any of its
affiliates.

5.9Section 280G.

(a)Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
received or to be received by Executive (including, without limitation, any
payment or benefits received in connection with a Change in Control or
Executive’s termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement, or otherwise) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), the Company shall
either (i) reduce (but not below zero) such payments or benefits received or to
be received by Executive so that the aggregate present value of the payments and
benefits received by Executive is $1.00 less than the amount which would
otherwise cause Executive to incur an Excise Tax, or (ii) be paid in full,
whichever results in the greatest net after-tax payment to Executive.

(b)All calculations and determinations under this Section 5.8 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.8. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

6.Cooperation. The parties agree that certain matters in which Executive will be
involved during the Employment Term may necessitate Executive’s cooperation in
the future. Accordingly, following the termination of Executive’s employment for
any reason, to the extent reasonably requested by the Board, Executive shall
cooperate with the Company in connection with matters arising out of Executive’s
service to the Company; provided that, the Company shall make reasonable efforts
to minimize disruption of Executive’s other activities. The Company shall
reimburse Executive for reasonable expenses incurred in connection with such
cooperation and, to

10

 

--------------------------------------------------------------------------------

the extent that Executive is required to spend substantial time on such matters,
the Company shall compensate Executive at an hourly rate based on Executive’s
Base Salary on the Termination Date.

7.Confidential Information. Executive understands and acknowledges that during
the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

7.1Confidential Information Defined.

(a)Definition.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or to and
information that is used, developed or obtained by the Company or any of its
affiliates (collectively, the “Company Group”) in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive during Executive’s employment with the Company concerning: business
affairs, business processes, practices, products, methods, policies, plans,
publications, documents, research, operations, services, fees, pricing
structures, analyses, photographs, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, restaurant partner list of the Company Group or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company Group in confidence.

Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to Executive in the
first

11

 

--------------------------------------------------------------------------------

instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to
Executive; provided that, such disclosure is through no direct or indirect fault
of Executive or person(s) acting on Executive’s behalf.

(b)Company Creation and Use of Confidential Information.

Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of restaurant delivery services. Executive understands and
acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

(c)Disclosure and Use Restrictions.

Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of Executive’s authorized employment duties to the Company or with
the prior consent of the Board acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. Executive shall
promptly provide written notice of any such order to the Board.

(d)Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

12

 

--------------------------------------------------------------------------------

(i)Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

(A)is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

(B)is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

(ii)If Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to Executive’s attorney and use the trade secret information in the court
proceeding if Executive:

(A)files any document containing trade secrets under seal; and

(B)does not disclose trade secrets, except pursuant to court order.

Executive understands and acknowledges that his obligations under this Agreement
with regard to any particular Confidential Information shall commence
immediately upon Executive first having access to such Confidential Information
(whether before or after he begins employment by the Company) and shall continue
during and after his employment by the Company until such time as such
Confidential Information has become public knowledge other than as a result of
Executive’s breach of this Agreement or breach by those acting in concert with
Executive or on Executive’s behalf.

8.Restrictive Covenants.

8.1Acknowledgement. Executive understands that the nature of Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. Executive
understands and acknowledges that the intellectual services he provides to the
Company are unique, special, or extraordinary. Executive further understands and
acknowledges that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company, and that improper use or disclosure by
Executive is likely to result in unfair or unlawful competitive activity.

8.2Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive,
during the Employment Term and for the twelve (12) month period beginning on the
last day of Executive’s employment with the Company, for any reason or no reason
and whether employment is terminated at the option of Executive or the Company,
Executive agrees and covenants not to engage in Prohibited Activity within any
state or jurisdiction in which the

13

 

--------------------------------------------------------------------------------

Company or its subsidiaries then operate, have operated at any time during the
Employment Term or demonstrably propose or intend to operate (the “Restricted
Territory”).

For purposes of this Section 8, “Prohibited Activity” is activity in which
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company, including those engaged in the business of food delivery.
Prohibited Activity also includes activity that may require or inevitably
requires disclosure of trade secrets, proprietary information, or Confidential
Information.

The Company regards the following as its primary, but not exclusive, competitors
engaged in the business of food delivery: Ubereats, Postmates, GrubHub and
DoorDash.

Nothing herein shall prohibit Executive from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such corporation.

This Section 8 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive shall promptly provide written notice of any
such order to the Board.

8.3Non-Solicitation of Employees. Executive agrees and covenants not to directly
or indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company during the Employment
Term and a twenty-four (24) month period beginning on the last day of
Executive’s employment with the Company.

8.4Non-Solicitation of Customers. Executive understands and acknowledges that
because of Executive’s experience with and relationship to the Company, he will
have access to and learn about much or all of the Company’s customer
information. “Customer information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales and services.

Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm to the Company.

Executive agrees and covenants, during the Employment Term and the twenty-four
(24) month period beginning on the last day of Executive’s employment with the

14

 

--------------------------------------------------------------------------------

Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current customers
located in the Restricted Territory for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company.

9.Non-Disparagement. Executive agrees and covenants that he will not at any
time, directly or indirectly, make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments,
or statements concerning the Company or its businesses, or any of its employees,
officers, shareholders, members or advisors, or any member of the Board.

This Section 9 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive shall promptly provide written notice of any
such order to the Board.

The Company agrees and covenants that it shall cause its officers and directors
to refrain from making any defamatory or disparaging remarks, comments, or
statements concerning Executive to any third parties.

10.Acknowledgement. Executive acknowledges and agrees that the services to be
rendered by him to the Company are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.

Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company’s rights under Section 7, Section 8, and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 7,
Section 8, and Section 9 of this Agreement or the Company’s enforcement thereof.

11.Remedies. In the event of a breach or threatened breach by Executive of
Section 7, Section 8, or Section 9 of this Agreement, Executive hereby consents
and agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

15

 

--------------------------------------------------------------------------------

12.Arbitration. Any dispute, controversy, or claim arising out of or related to
this Agreement, except for disputes arising under Section 7, Section 8, or
Section 9 of this Agreement (including, without limitation, any claim for
injunctive relief), or its interpretation, application, implementation, breach
or enforcement which the parties hereto are unable to resolve by mutual
agreement, shall be settled by submission by either Executive or the Company of
the controversy, claim or dispute to binding arbitration in Lafayette, Louisiana
(unless the parties hereto agree in writing to a different location), before a
single arbitrator in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association then in effect. In any such arbitration
proceeding the parties hereto agree to provide all discovery deemed necessary by
the arbitrator. The decision and award made by the arbitrator shall be
accompanied by a reasoned opinion, and shall be final, binding and conclusive on
all parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof. The prevailing party in such arbitration
shall be entitled to reimbursement from the non-prevailing party for the
totality of the arbitrator’s, administrative, and reasonable legal fees and
costs. Upon the request of any of the parties hereto, at any time prior to the
beginning of the arbitration hearing the parties may attempt in good faith to
settle the dispute by mediation administered by the American Arbitration
Association.

13.Proprietary Rights.

13.1 Work Product. Executive acknowledges and agrees that all right, title, and
interest in and to all writings, works of authorship, technology, inventions,
discoveries, processes, techniques, methods, ideas, concepts, research,
proposals, materials, and all other work product of any nature whatsoever, that
are created, prepared, produced, authored, edited, amended, conceived, or
reduced to practice by Executive individually or jointly with others during the
period of his employment by the Company and relate in any way to the business or
contemplated business, products, activities, research, or development of the
Company or result from any work performed by Executive for the Company (in each
case, regardless of when or where prepared or whose equipment or other resources
is used in preparing the same), all rights and claims related to the foregoing,
and all printed, physical and electronic copies, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
US and foreign (a) patents, patent disclosures and inventions (whether
patentable or not), (b) trademarks, service marks, trade dress, trade names,
logos, corporate names, and domain names, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing,
(c) copyrights and copyrightable works (including computer programs), and rights
in data and databases, (d) trade secrets, know-how, and other confidential
information, and (e) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases,

16

 

--------------------------------------------------------------------------------

manuals, results, developments, reports, graphics, drawings, sketches, market
studies, formulae, notes, communications, algorithms, product plans, product
designs, styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

13.2 Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Company. To the extent that the foregoing does not apply, Executive
hereby irrevocably assigns to the Company, for no additional consideration,
Executive’s entire right, title, and interest in and to all Work Product and
Intellectual Property Rights therein, including the right to sue, counterclaim,
and recover for all past, present, and future infringement, misappropriation, or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company’s rights, title, or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that the Company would have
had in the absence of this Agreement.

13.3 Further Assurances; Power of Attorney. During and after his employment,
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. Executive
hereby irrevocably grants the Company power of attorney to execute and deliver
any such documents on Executive’s behalf in his name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if Executive does
not promptly cooperate with the Company’s request (without limiting the rights
the Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by Executive’s
subsequent incapacity.

13.4 No License. Executive understands that this Agreement does not, and shall
not be construed to, grant Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software, or other tools made available to him by the
Company.

14.Security.

14.1 Security and Access. Executive agrees and covenants (a) to comply with all
Company security policies and procedures as in force from time to time including
without limitation those regarding computer equipment, telephone systems,
voicemail systems,

17

 

--------------------------------------------------------------------------------

facilities access, monitoring, key cards, access codes, Company intranet,
internet, social media and instant messaging systems, computer systems, e-mail
systems, computer networks, document storage systems, software, data security,
encryption, firewalls, passwords and any and all other Company facilities, IT
resources and communication technologies (“Facilities and Information Technology
Resources”); (b) not to access or use any Facilities and Information Technology
Resources except as authorized by the Company; and (iii) not to access or use
any Facilities and Information Technology Resources in any manner after the
termination of Executive’s employment by the Company, whether termination is
voluntary or involuntary. Executive agrees to notify the Company promptly in the
event he learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

14.2 Exit Obligations. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) the Company’s request at any time during
Executive’s employment, Executive shall (i) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives, and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of Executive, whether they were provided to Executive by the Company or any of
its business associates or created by Executive in connection with his
employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in Executive’s
possession or control, including those stored on any non-Company devices,
networks, storage locations, and media in Executive’s possession or control.

15.Publicity. Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of
Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to Executive. Executive hereby
forever waives and releases the Company and its directors, officers, employees,
and agents from any and all claims, actions, damages, losses, costs, expenses,
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’, and licensees’ exercise of their rights in connection with any
Permitted Uses.

18

 

--------------------------------------------------------------------------------

16.Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Louisiana without
regard to conflicts of law principles and irrespective of Executive’s work
location. Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the State
of Louisiana, Parish of Lafayette. The parties hereby irrevocably submit to the
non-exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

17.Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter, including, for the
avoidance of doubt, the offer letter, dated January 23, 2019, between Executive
and the Company. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.

18.Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Board. No waiver by either of the parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.

19.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

19

 

--------------------------------------------------------------------------------

20.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

21.Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

22.Tolling. Should Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Executive ceases to be in violation of such obligation.

23.Section 409A.

23.1 General Compliance. This Agreement is intended to comply with Section 409A
of the Code and the regulations, rules and other guidance promulgated thereunder
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

23.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Executive is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive’s death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month in which
Executive’s separation from service occurs shall be paid to Executive in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

20

 

--------------------------------------------------------------------------------

23.3 Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

(a)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

(b)any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

(c)any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

24.Successors and Assigns. This Agreement is personal to Executive and shall not
be assigned by Executive. Any purported assignment by Executive shall be null
and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company. This Agreement shall inure to the benefit
of the Company and permitted successors and assigns.

25.Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

If to the Company:

Waitr Holdings Inc.

214 Jefferson Street

Lafayette, LA 70501

Attn:  Damon E. Schramm, Chief Legal Officer

damon.schramm@waitrapp.com

 

If to Executive, to his address most recently on file with the Company.

26.Representations of Executive. Executive represents and warrants to the
Company that:

(a)Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement, or understanding to which
he is a party or is otherwise bound; and

(b)Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.

21

 

--------------------------------------------------------------------------------

27.Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

28.Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

29.Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

[signature page follows]

22

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WAITR HOLDINGS INC.

 

 

 

By:   /s/ Adam Price

Name: Adam Price

Title: Chief Executive Officer

 

EXECUTIVE

 

 

 

/s/ Jeff Yurecko

Jeff Yurecko

 

 

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Effective this _____ day of _________________, Jeff Yurecko (“you”) and Waitr
Holdings Inc., a Delaware corporation (the “Company”), hereby enter into this
General Release Agreement (this “General Release”). Capitalized terms used in
this General Release but not otherwise defined herein shall have the meanings
given to them in your Executive Employment Agreement with the Company dated
_____________ (the “Employment Agreement”):

1. The last date of your employment with the Company is _______________ (the
“Separation Date”). Effective as of the Separation Date, all of your positions
with the Company and its affiliates shall automatically terminate.  The
Separation Date will be the termination date of your employment for purposes of
active coverage and participation in all benefit plans and programs sponsored by
the Company.  You will be paid all Accrued Amounts due to you through the
Separation Date in accordance with the Employment Agreement.

2.   You understand that any payments or benefits paid or granted to you under
Section 5.2 of the Employment Agreement represents consideration for your
signing this General Release. You understand and agree that you will not receive
the benefits specified in Section 5.2 of the Employment Agreement unless you
execute and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.

3.  You (on behalf of yourself and all of your heirs, assigns, legal
representatives, successors-in-interest, or any person claiming through you)
hereby release and discharge any claim, charge, complaint, demand, dispute, or
liability of any kind that relates to or involves your employment (or
termination) by the Company, any other agreement governing your relationship
with the Company, and/or your separation from the Company, except those claims
that may arise from any breach of this General Release. This release and
discharge includes claims which you have had or now have against the Company or
against any other business that is related to the Company, including, but not
limited to all of its parent, subsidiary, and affiliated companies (“Related
Entities”) or against any current or former employee, officer, director, agent,
shareholder, attorney, accountant, partner, insurer, advisor, partnership,
assign, successor-in-interest, joint venturer, and/or affiliated person of the
Company or of any of the Related Entities (“Related Persons”). The claims being
released by you include, but are not limited to, any and all claims for pay,
benefits, damages, fees and costs, or any other relief that may be or could have
been asserted in any legal or administrative proceeding under federal law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C.A. §§ 621 et seq., Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C.A. §§ 2000 et seq., 42 U.S.C.A. § 1981, the Americans
With Disabilities Act, as amended, 42 U.S.C.A. App. §§ 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C.A. §§ 2611 et seq., the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C.A. App. §§ 1.001 et seq.; or
under any state or local statute or regulation, Act or law similar to the
federal laws; or any claim for tortious conduct, including, but not limited to,
defamation or slander, infliction of emotional distress, negligence,
interference with contract, or for breach of contract or equitable relief. In

1

 

--------------------------------------------------------------------------------

short, you knowingly and voluntarily release any and all claims you have had or
may have against the Company, the Related Entities and the Related Persons. You
and the Company acknowledge and agree that this General Release does not waive
or release any rights or claims that you may have under the Age Discrimination
in Employment Act of 1967 which arise after the date you execute this General
Release. Notwithstanding the foregoing, nothing in this General Release shall
release or impair (i) your right to enforce the terms of this General Release,
(ii) any rights you may have to receive benefits that have accrued and vested
prior to the date of this General Release, (iii) any rights you may have to
indemnification pursuant to the Company’s bylaws or the Company’s directors and
officers liability insurance policy currently in effect, or (iv) any rights that
cannot be waived under applicable law.

4.  You and the Company acknowledge and agree that this General Release does not
release, waive, or discharge any right you may have to file an administrative
charge with the Equal Employment Opportunity Commission, National Labor
Relations Board, or any other government agency charged with the enforcement of
any law. Moreover, nothing in this General Release is intended to or shall
interfere with your right to participate in a proceeding with any appropriate
federal, state, or local agency enforcing discrimination laws, nor shall this
General Release prohibit you from cooperating with any such agency in its
investigation, provided that if any such agency or any third party obtains an
award of damages from the Company on your behalf, you agree to turn over any
such amounts to the Company.

5.  This General Release will be construed and interpreted in accordance with
the laws of the State of Louisiana, without regard to conflicts of laws
principles.

6.  This General Release may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. An electronic (including PDF) or photocopy of this
General Release shall be as binding as the original, manually executed document.

7.  Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

8.  You understand that you have been given twenty-one (21) days from the
receipt of this General Release to consider it, and that you may revoke this
General Release within seven (7) calendar days of your execution thereof by
delivery and receipt of a written notice of revocation to Chief Legal Officer,
by midnight on or before the seventh (7th) calendar day after you deliver an
executed copy of this General Release. Provided that you execute and do not
revoke this General Release, this General Release shall become effective on the
eighth (8th) calendar day after the date on which you sign this General Release.

BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:

 

(a)

YOU HAVE READ IT CAREFULLY;

2

 

--------------------------------------------------------------------------------

 

(b)

YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN NOT TO
DO SO OF YOUR OWN VOLITION;

 

(c)

YOU HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF YOUR RECEIPT OF THIS
GENERAL RELEASE TO CONSIDER IT;

 

(d)

YOU UNDERSTAND THAT YOU HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT; THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND THAT REVOCATION CAN BE
MADE BY DELIVERY AND RECEIPT OF WRITTEN NOTICE AS DESCRIBED ABOVE;

 

(e)

YOU HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY FOR GOOD AND
VALUABLE CONSIDERATION AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE YOU
WITH RESPECT TO IT; AND

 

(f)

YOU AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY YOU.

[Signature page follows]

 

 

 

3

 

--------------------------------------------------------------------------------

 

PLEASE READ THIS AGREEMENT CAREFULLY.

THIS GENERAL RELEASE INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

COMPANY:

 

WAITR HOLDINGS INC.

 

By:

Name:

Title:

 

 

 

EXECUTIVE:

 

 

 

Jeff Yurecko

 

Date:

 

 

 

 

 